Title: From George Washington to d’Estaing, 7 September 1791
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’



Sir,
Philadelphia 7th September 1791.

I have had the honor to receive your letter of the 30th of May by the hands of Monsieur de Ternant. and I beg you will be assured that I have a proper sense of the very polite and obliging manner in which you are pleased to express your personal regard for me.
The manner in which you speak of M. de Ternant is highly honorable to him—and, from his talents, discretion, and proper views, united with the extensive information which he possesses, there is but little doubt of his rendering good services to both Countries.
Such is the state of your political affairs by our last accounts that further information must be received to enable us to form an opinion respecting them. But, in any event, the welfare of the french Nation cannot but be dear to this country; and that its

happiness may in the end be established on the most permanent and liberal foundation is the ardent wish of every true American, and of none more sincerely than of him who has the honor to be, with due consideration, Sir, Your most obedient Servant

G. Washington

